 1   ERIC B. KINGSLEY, Esq. (SBN 185123)
     eric@kingsleykingsley.com
 2   KELSEY M. SZAMET, Esq. (SBN 260264)
     kelsey@kingsleykingsley.com
 3
     ARI J. STILLER, Esq. (SBN 294676)
 4   ari@kingsleykingsley.com
     KINGSLEY & KINGSLEY, APC
 5   16133 Ventura Blvd., Suite 1200
     Encino, CA 91436
 6   (818) 990-8300, Fax (818) 990-2903
 7
     Attorneys for Plaintiff and the Proposed Class
 8
     Daniel K. Klingenberger, Esq. (SBN 131134)
 9   Kelly A. Lazerson, Esq. (SBN 151056)
     LAW OFFICES OF
10   LEBEAU • THELEN, LLP
11   5001 East Commercenter Drive, Suite 300
     Post Office Box 12092
12   Bakersfield, California 93389-2092
     (661) 325-8962; Fax (661) 325-1127
13   dklingenberger@lebeauthelen.com
     klazerson@lebeauthelen.com
14

15   Attorneys for Esparza Enterprises, Inc.

16
                                UNITED STATES DISTRICT COURT
17
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
18
19
      OLGA CASILDO; JAIME CHINO                           CASE NO. 1:17-cv-00601-LJO-JLT
20    SEVERIANO, as individuals, on behalf of
      themselves and others similarly situated            STIPULATION RE: DISMISSAL OF
21                                                        PLAINTIFFS’ CLAIMS WITH
                        PLAINTIFFS,                       PREJUDICE; [PROPOSED] ORDER
22                                                        (Doc. 56)
               v.
23
      ESPARZA ENTERPRISES, INC; and DOES
24    1 thru 50, inclusive,

25                      DEFENDANTS.

26
27

28

     {00209600;1}                                     1
                     STIPULATION RE: DISMISSAL OF PLAINTIFFS’ CLAIMS WITH PREJUDICE
 1            Plaintiffs Olga Casildo, Jaime Chino Severiano, Ofelia Tornes Aguilar, Juan Carlos

 2   Veronica Loreto, Moises Veronica Loreto, Marisela Serna, Hermina Veronica Loreto, Margarita

 3   Casildo Bailon, Emanuel Casimiro Nandi, Elida Ramirez, and Jasmin Castro Grande (“Plaintiffs”)

 4   and Defendant Esparza Enterprises, Inc. (“Esparza” or “Defendant”), by and through their

 5   respective counsel of record, hereby stipulate as follows:

 6            WHEREAS, Plaintiffs are a group of 11 current and former field workers who allege wage-

 7   and-hour violations against Defendant;

 8            WHEREAS, this matter was originally filed as a class action, but after filing, Defendant

 9   resolved the class claims through the settlement in a related case, Clendenen v. Esparza

10   Enterprises, Inc. et al., (“Clendenen”) Case No. S-1500-CV-281278-SPC, filed February 10, 2014

11   in Kern County Superior Court;

12            WHEREAS, several employees appealed the order approving the Clendenen settlement

13   and this Court stayed the instant matter while the appeal was pending;

14            WHEREAS, the Court lifted the stay after the Clendenen appeal was dismissed and the

15   settlement became final (Doc. 16);

16            WHEREAS, Plaintiffs filed amended complaints removing class allegations and adding

17   claims for the above-named 11 individual Plaintiffs who had opted out of the Clendenen settlement

18   (see Docs. 17, 27, 23, 30);
19            WHEREAS, on November 1, 2019, the Parties filed a joint Notice of Settlement in

20   Principle, advising the Court that they had reached a settlement in principle and were negotiating

21   the terms of a written agreement (Doc. 51);

22            WHEREAS, the Court has now ordered the parties to file a stipulation of dismissal by

23   February 3, 2020 and to clarify whether the action has settled only the individual claims of the

24   named Plaintiffs or whether the claims of the class have likewise been settled;

25            WHEREAS, the parties have entered into a settlement of only the individual claims as

26   those are the only claims now at issue following the earlier stipulated and ordered dismissal of
27   class claims (see Doc. 16, fn. 1; Docs. 17, 23, 30);

28            WHEREAS, the parties have entered into a Confidential Settlement Agreement and

     {00209600;1}                                     2
                       STIPULATION RE: DISMISSAL OF PLAINTIFFS’ CLAIMS WITH PREJUDICE
 1   General Release of All Claims requiring the Plaintiffs to dismiss the current case with prejudice;

 2            NOW THEREFORE, the Parties, through their respective counsel, hereby stipulate and

 3   agree to the dismissal with prejudice of this action and of all claims raised herein against

 4   Defendants.

 5            IT IS SO STIPULATED.

 6    DATED: January 30, 2020                    KINGSLEY & KINGSLEY, APC
 7

 8                                           By: /s/ Ari J. Stiller
                                                 Eric B. Kingsley
 9                                               Ari J. Stiller
                                                 Attorneys for Plaintiff and the Proposed Class
10

11    DATED: January 30, 2020                    LEBEAU • THELEN, LLP
12

13                                           By: /s/ Kelly Lazerson
                                                 Kelly Lazerson
14                                               Attorneys for Defendant Esparza Enterprises, Inc.
15

16

17

18
19

20

21

22

23

24

25

26
27

28

     {00209600;1}                                    3
                      STIPULATION RE: DISMISSAL OF PLAINTIFFS’ CLAIMS WITH PREJUDICE
 1                                                ORDER

 2            The parties have settled their case and have stipulated to the action being dismissed with

 3   prejudice. (Doc. 56) The Federal Rules of Civil Procedure Rule 41 makes such stipulations

 4   effective immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d 688,

 5   692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.

 6
     IT IS SO ORDERED.
 7

 8       Dated:     January 30, 2020                            /s/ Jennifer L. Thurston
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     {00209600;1}                                      4
                          ORDER RE: DISMISSAL OF PLAINTIFFS’ CLAIMS WITH PREJUDICE
